DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-7, 14-15 are cancelled.
Claims 8-12 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUDOU et al (US Pub 2014/0049566) in view of Yamazaki et al (US Pub 2007/0109284).

With respect to claim 8, SUDOU discloses a display device comprising: a plurality of pixels configured to display an image in a first image area and a second image area surrounded by the first image area in a first frame period, (see fig. 2; discloses image frame to be displayed with a first image area 110 and a second image area 120 surrounded by the first image area) wherein the first image area is shifted in a first direction (see fig. 1, 3; par 0033; discloses he display position of the round shape image 110 is moved in each frame (moved from the left end to the right end) and an internal area of the second image area is shifted in a direction different from the first direction in a second frame period after the first frame period, (see fig. 4; par 0037; discloses  the image processing apparatus 10 can change the star shape image 120 (in this example, can moves the star shape image 120 by several pixels), thereby suppressing the deterioration of an element that displays the star shape image 120, resulting in reduction of the burn-in of the display. Further, while the star shape image 120 is moved in the right direction in FIG. 4, the star shape image 120 may be moved in the left direction.) 
SUDOU discloses the movement of the first image region 110 and second image region is performed during different frame period (see fig. 1-5; par 0032; discloses  FIGS. 1 to 3 illustrate examples of an input image to be input to the image processing apparatus 10. In these examples, an input image F1(n-1) of an (n-1)th frame, an input image F1(n) of an n-th frame, and an input image F1(n+1) of an (n+1)th frame that configure the same scene are sequentially input to the image processing apparatus 10 (n is an integer));
SUDOU doesn’t expressly disclose wherein the internal area of the second image area is rotated clockwise and counterclockwise;
In the same field of endeavor, Yamazaki discloses a display device and method for suppressing an image burn-in phenomenon (see abstract); Yamazaki discloses an embodiment where the displayed image is rotated clockwise/counter-clockwise (see fig. 12A, 12B; par 0199; discloses s shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU to rotate the second image area clockwise/counter-clockwise as disclosed by Yamazaki in order to suppress an image burn-in phenomenon.

With respect to claim 9, SUDOU as modified by Yamazaki further discloses wherein an edge of the second image area is shifted in the first direction, in the second frame period, and the internal area of the second image area is shifted in a direction different from the first direction, in the second frame period (SUDOU; see fig. 1, 3; discloses a first image portion is shifted left and right direction; see fig. 4; discloses the second image area is shifted in left and right direction; see par 0033, 0037).

With respect to claim 10, SUDOU discloses a method for driving a display device, the method comprising: displaying an image in a first image area and a second image area surrounded by the first image area in a first frame period; (see fig. 2; discloses image frame to be displayed with a first image area 110 and a second image area 120 surrounded by the first image area) and shifting the first image area in a first direction and shifting an internal area of the second image area in a direction see fig. 1, 3; par 0033; discloses he display position of the round shape image 110 is moved in each frame (moved from the left end to the right end) SUDOU discloses the movement of the first image region 110 and second image region is performed during different frame period (see fig. 1-5; par 0032; discloses  FIGS. 1 to 3 illustrate examples of an input image to be input to the image processing apparatus 10. In these examples, an input image F1(n-1) of an (n-1)th frame, an input image F1(n) of an n-th frame, and an input image F1(n+1) of an (n+1)th frame that configure the same scene are sequentially input to the image processing apparatus 10 (n is an integer));
SUDOU doesn’t expressly disclose wherein the internal area of the second image area is rotated clockwise and counterclockwise;
In the same field of endeavor, Yamazaki discloses a display device and method for suppressing an image burn-in phenomenon (see abstract); Yamazaki discloses an embodiment where the displayed image is rotated clockwise/counter-clockwise (see fig. 12A, 12B; par 0199; discloses s shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU to rotate the second image area clockwise/counter-clockwise as disclosed by Yamazaki in order to suppress an image burn-in phenomenon.

With respect to claim 11, SUDOU as modified by Yamazaki further discloses wherein the second image area has an edge provided in one of an elliptical shape and a circular shape (SUDOU; see fig. 4; discloses the image region 110is circular in shape).

With respect to claim 12, SUDOU as modified by Yamazaki further discloses wherein a position of the edge in the first frame period and a position of the edge in the second frame period are different from each other (SUDOU; see fig. 1, 3; par 0033; discloses the display position of the round shape image 110 is moved in each frame (moved from the left end to the right end)).

With respect to claim 13, SUDOU as modified by Yamazaki further discloses wherein the position of the edge in the second frame period is located in the first direction from the position of the edge in the first frame period (SUDOU; see fig. 1, 3; par 0033; discloses the display position of the round shape image 110 is moved in each frame (moved from the left end to the right end); see par 0037; discloses while the star shape image 120 is moved in the right direction in FIG. 4, the star shape image 120 may be moved in the left direction.).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2007/0109284) in view of Koh et al (US Pub 2020/0218204) and Lee (US Pub 2017/0221455).

With respect to claim 16, Yamazaki discloses a method for driving a display device, the method comprising: rotating a first image area of the image clockwise and displaying the rotated first image area; and rotating the first image area counterclockwise and displaying the rotated first image area (see fig. 12; par 0199; discloses As shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface. Therefore, the icon 1101 at a certain moment has a narrow width and the icon 1102 at another moment is inclined as shown in FIG. 12B.);
Yamazaki doesn’t expressly disclose enlarging an image to have grayscale values of which number is greater than that of all pixels;
In the same field of endeavor, Koh discloses electronic devices with display burn-in mitigation where Koh discloses enlarging an image to have grayscale values of which number is greater than that of all pixels (see par 0041; discloses The size and/or shape or other attributes of indices 34 may also be altered dynamically to reduce burn-in risk. If desired, the overall watch face artwork that is displayed on display 14 (e.g., hands, indices, and/or other watch face elements) may be scaled in size. During scaling operations, the locations of indices 34 may move inwardly to reduce burn-in risk and the sizes of other watch face elements may optionally be scaled (e.g., the sizes of hands 42 may be scaled). With this approach, the overall size of non-black portions of the watch face image on display 14 are dynamically scaled in size);
Yamazaki to scale the image displayed during the shift period as disclosed by Koh in order to further mitigate the burn-in risk of the display panel;
Yamazaki as modified by Koh don’t expressly disclose displaying the rotated image in a first frame period and a second frame period;
In the same field of endeavor, Lee discloses moving image during a shift period to reduce the burn-in of the display (Par 0062; discloses the image Im may be moved in the image display region DA according to a movement path (e.g., a predetermined movement path) during a period of time (e.g., a pixel shift period));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Koh to perform the rotation during a period of time as disclosed by Lee in order to effectively mitigate the burn-in of the display.

With respect to claim 17, Yamazaki as modified by Koh and Lee further discloses wherein, in the first frame period and the second frame period, a rotation angle of the image is limited to a range where all the pixels display a portion of the rotated image (see fig. 12A and 12B; discloses the rotation of the image 1102 still displays the image 1102).

With respect to claim 18, Yamazaki as modified by Koh and Lee further discloses wherein, in the first frame period and the second frame period, pixels located  (see fig. 12B; discloses the pixels at the corners still displays the rotated image 1102).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2007/0109284) in view of Koh et al (US Pub 2020/0218204), Lee (US Pub 2017/0221455) and SUDOU (US Pub 2014/0049566).

With respect to claim 19, Yamazaki as modified by Koh and Lee don’t expressly  discloses further comprising shifting a second image area surrounded by the first image area in a first direction, in the first frame period or the second frame period, wherein the first direction is a direction different from a clockwise direction and a counterclockwise direction;
In the same field of endeavor, SUDOU discloses first image surrounding the second image where second image is shifted in a direction different form the shifting the first image (see par 0034; discloses the image processing apparatus 10 changes the star shape image 120. To be specific, as illustrated in FIGS. 2 and 4, the image processing apparatus 10 moves the display position of the star shape image 120 in the input image F1(n) (performs, so called, "orbit processing") to generate a still interpolation image F1a(n). Here, the moving direction is the same direction as or an opposite direction to the moving image portion that configures a peripheral region of the round shape image 110, here, a motion vector of the round shape image 110.);
Yamazaki as modified by Koh and Lee to move the displayed still image in the same direction or opposite direction of the moving displayed object as disclosed by SUDOU in order reduce the burn-in of display while minimizing the annoyance the user feels.


With respect to claim 20, Yamazaki as modified by Koh, Lee and SUDOU further wherein, in the first frame period and the second frame period, a rotation angle of the first image area becomes greater as farther from a boundary of the first image area and the second image area (see fig. 12A-12B; see par 0199; discloses An icon 1102 displayed on the plane surface rotates around the axis of the plane surface. Therefore, the icon 1101 at a certain moment has a narrow width and the icon 1102 at another moment is inclined as shown in FIG. 12B).

Response to Arguments
Applicant's arguments filed with respect to claim 1, 10, 16 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1 and 10 applicant’s representative argued that the cited references fails to teach the claimed invention; More specifically, applicant’s representative argued that the cited reference fails to teach wherein the internal area of the second image area is rotated clockwise in the second frame period, and wherein the 
However examiner respectfully disagrees and maintains that the cited reference SUDOU as modified by Yamazaki discloses the claimed invention. SODOU discloses displaying first image portion and second image portion that are shifted/moved in different direction in order to disperse pixels emitting light as time advances; hence minimizing the burn-in of a still image (see par 0028; see fig. 1-5); Similarly Yamazaki discloses a method of suppressing burin-in of an image by moving the displayed image; Yamazaki discloses in one embodiment, the image may also be rotated in order to achieve similar results of suppressing the burn-in of an image on the display (see par 0199; discloses As shown in FIG. 12A, an icon itself may rotate. In FIG. 12A, an icon 1101 displayed on a plane surface rotates in a back-to-front direction. An icon 1102 displayed on the plane surface rotates around the axis of the plane surface. Therefore, the icon 1101 at a certain moment has a narrow width and the icon 1102 at another moment is inclined as shown in FIG. 12B.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by SUDOU to move/shift/rotate the displayed image as time advances over different frame periods as disclosed by Yamazaki  to minimize the burn-in of image on the display device.
With respect to claim 16, applicant’s representative argued that the cited reference fails to disclose the claimed invention. More specifically applicant’s representative argued that the cited references fails to disclose enlarging an image to have grayscale values of which number is greater than that of all pixels; rotating a first 
However examiner respectfully disagrees and maintains that Yamazaki as modified by Koh and Lee discloses the claimed invention. Yamazaki discloses a method for suppressing the burn-in of an image on display device (see abstract); Yamazaki discloses in one embodiment, the displayed image may be moved or rotated over a period of time in order to minimize the burn-in of an image on the display device (see fig. 12; par 0199-0200); further Yamazaki discloses the color of an icon may be changed each time the icon is shifted (see par 0200); Yamazaki further discloses the displayed position, color, luminance, shape, kind, size, or the like of an icon may be changed by a user. Furthermore, an icon may blink or rotate, and the movement range of an icon may be set. In addition, animation (movement to continuously (or discontinuously when movements before and after a change are related) change a shape of an icon) may be made by a user (see par 0218); Therefore Yamazaki discloses position, color, luminance, shape, kind, size, or the like of an icon may be changed in order to suppress the burn-in of an image. 
Similarly, Koh discloses electronic devices with display burn-in mitigations where the displayed elements do not linger for prolonged period of time over any given pixel; Koh discloses scaling the displayed elements to minimize the burn-in effect (see par 0041; discloses the overall size of non-black portions of the watch face image on display 14 are dynamically scaled in size. Watch faces with other layouts may also be scaled or otherwise dynamically altered to reduce burn-in risk);
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624                          

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624